    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 1 of 30




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

  MIA CASTRO, M.D., HEIDI BOULES, M.D., ASHLEY
  ELTORAI, M.D., JODI-ANN OLIVER, M.D., LORI-
  ANN OLIVER, M.D. and ELIZABETH REINHART,
  M.D.,
             Plaintiffs,                                 Civil No. 3:20cv330 (JBA)
        v.

                                                         February 9, 2021
  YALE UNIVERSITY, YALE NEW HAVEN HOSPITAL,
  INC. and MANUEL LOPES FONTES, M.D, in his
  individual and professional capacities,
              Defendants,



           ORDER DENYING IN PART AND GRANTING IN PART DEFENDANTS’
                          MOTIONS TO DISMISS

       Plaintiffs Heidi Boules, M.D., Mia Castro, M.D., Ashley Eltorai, M.D., Jodi-Ann

Oliver, M.D., Lori-Ann Oliver, M.D., and Elizabeth Reinhart, M.D., bring suit against

Yale University (“Yale”), Yale New Haven Hospital, Inc. (“YNNH”), and Manuel Lopes

Fontes, M.D. claiming sex discrimination and retaliation in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e, and Title IX of the Education Amendment

Act of 1972, 20 U.S.C. § 1681, and sex discrimination in violation of the Connecticut

Fair Employment Practices Act (CFEPA), Conn. Gen Stat. 46a-60, against Yale and

YNNH, retaliation in violation of the CFEPA against all three Defendants, aiding and

abetting in violation of the CFEPA against Dr. Fontes, and state tort claims of assault,

battery, and invasion of privacy against Dr. Fontes under the Court’s supplemental

jurisdiction. (Second Amended Compl. (SAC) [Doc. # 102] at 53-63.) Defendants Yale,

YNNH, and Dr. Fontes move to dismiss. (Fontes Mot. to Dismiss [Doc. # 50]; YNNH’s

Mot. to Dismiss [Doc. # 51]; Yale’s Mot. to Dismiss [Doc. # 53].) Plaintiffs oppose all

motions. (Pls.’ Omnibus Mem. of Law in Opp. to All Defs.’ Mot. to Dismiss [Doc. # 61]
     Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 2 of 30




at 13-14.) For the reasons that follow, Defendants’ Motions to Dismiss are DENIED in

part and GRANTED in part.1

    I.        Background Allegations about Dr. Fontes

         Plaintiffs Mia Castro, M.D., Heidi Boules, M.D., Ashley Eltorai, M.D., Jodi-Ann

Oliver, M.D., Lori-Ann Oliver, M.D. and Elizabeth Reinhart, M.D., all female doctors in

the Yale Department of Anesthesiology and involved with the residency program of

YNNH, allege that Dr. Fontes, their supervisor at YNNH and Yale, sexually harassed

them by making inappropriate and sexualized comments, forcibly touching and

kissing them, and professionally punishing them for speaking out. They allege that

Yale and YNNH turned a blind eye to Fontes’s actions by allowing him to harass his

female subordinates with impunity and perpetuated a hostile environment by

elevating Dr. Fontes to be Vice Chair of Diversity, Equity, and Inclusion for the

Department of Anesthesiology despite repeated complaints about his behavior.

         i.      Dr. Jodi-Ann Oliver – Attending Physician at YNNH and Faculty Member
                 at Yale

         Dr. Jodi-Ann Oliver alleges her harassment began in 2016 when Dr. Fontes

repeatedly “touch[ed] her lower back, slipp[ed] his hand down to her backside, and

unwantedly and inappropriately hugg[ed] her” at a pediatric anesthesiology retreat.

(SAC ¶ 173.) When she reported the misconduct to the Division Chief, he told her that

Dr. Fontes was “handsy” and “affectionate” because of his heritage. The next year,

when Dr. Oliver requested an accommodation for an injured wrist, “Dr. Fontes called

her a ‘malingerer,’ told her to ‘shut up’ and ‘shut the f--k up,’ and that he would ‘fire

her if she kept talking.’” (Id. ¶ 176.) Dr. Fontes also opposed her appointment to a

position on the Pediatric Anesthesiologist Fellowship committee because she was a


1 On the record at Oral Argument on December 1, 2020, the Court denied Defendant
Fontes’s motion that the Court decline supplemental jurisdiction over the state law
claims against him. (Fontes’s Mot. at 1-2.)
                                            2
      Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 3 of 30




“malingerer.” She again reported the mistreatment to both the Division Chief and Dr.

Roberta Hines, the Chair of the Department of Anesthesiology, but neither followed

up.

        Dr. Oliver’s next incident with Dr. Fontes was at a colleague’s’ going-away

party in mid-2018 when Dr. Fontes repeatedly rubbed her arms and back and made

whispered sexual advances in her ear, commenting on her figure and calling her his

“island girl.” In April 2019, at another professional dinner, Dr. Fontes again rubbed

Dr. Oliver’s arms, neck, back, and shoulders, commented on her figure, and made

whispered sexual advances to her throughout the dinner. At the end of the dinner,

while inebriated, Dr. Fontes “gave her an unsolicited hug, put his hands all over her

body, and proceeded to forcibly kiss her on the lips.” (Id. ¶ 186.) Considering the lack

of response to her prior reports, Dr. Oliver did not report the inappropriate touching,

unwanted hug, or forcible kissing. As a result of Dr. Fontes’s actions, Dr. Oliver was

“deeply offended and deeply devasted.” (Id. ¶ 192.)

        ii.   Dr. Lori-Ann Oliver - Attending Physician at YNNH and Faculty Member
              at Yale

        Dr. Lori-Ann Oliver, sister of Jodi-Ann, describes her experience with Dr.

Fontes’s inappropriate comments about her figure and that he would “unwantedly

grab her and rub her shoulders, touch her lower back, hug her, grab her by the waist

and pull her towards him, and put his face close to hers, violating her personal space”

when she would see him in the hallways. (Id. ¶ 188.) She informed the Division Chief

of the Pain Management section of the Department of Anesthesiology about Dr.

Fontes’s behavior in fall of 2018, but no follow up occurred. Dr. Lori-Ann Oliver was

also at the April 2019 dinner where Dr. Fontes forcibly kissed her sister Dr. Jodi-Ann

Oliver and, after forcing himself on her sister, Dr. Fontes “grabbed [Dr. Lori-Ann

Oliver] by her arms, pulled her towards him, and forced his tongue down her mouth

and kissed her on the lips as well.” (Id. ¶ 187.) Following this interaction, Dr. Fontes
                                           3
       Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 4 of 30




continued harassing Dr. Oliver, coming up to squeeze her shoulders and “put his hand

on her back and around her waist” at an anesthesiology conference in October 2019.

(Id. ¶ 190.) Dr. Lori-Ann Oliver reports feeling “mortified” by and fearful of Dr. Fontes

and was “deeply offended and deeply devasted” by Dr. Fontes’s actions. (Id. ¶¶ 191-

92.)

         iii.   Dr. Heidi Boules – Attending Physician at YNNH and Assistant Professor
                at Yale

         Dr. Boules alleges Dr. Fontes began harassing her as early as her interview

dinner in late 2017 when he sat and spoke so closely next to her that another doctor

switched seats with her because she looked uncomfortable. Later, in mid-2018, Dr.

Fontes “repeatedly touched and groped [her] arm, leg and thigh as he sat next to her”

at a going-away dinner. (Id. ¶ 103.) After the dinner, Dr. Fontes solicited one-on-one

meetings with Dr. Boules, sending messages with emojis of alcoholic beverages in

them to imply that the meeting would not be professional, and eventually succeeded

in securing a meeting with Dr. Boules and a male colleague, where Dr. Fontes “made

repeated overtly sexist, sexual and inappropriate comments” that made Dr. Boules

feel uncomfortable. (Id. ¶ 104.) Then, at a one-on-one professional meeting at a café

in October 2018, Dr. Fontes proceeded to “grab Dr. Boules’s face, pull her face close

to his and forcibly and unwantedly kiss her on the lips” three or four times, despite

Dr. Boules’s repeated objections. (Id. ¶ 108.) Just a few days later, Dr. Fontes again

attempted to “forcibly and unwantedly kiss [her] on the lips” while at the hospital. (Id.

¶ 109.) The physical touching continued in July 2019, when Dr. Fontes unwantedly

hugged Dr. Boules, and in September 2019, when Dr. Fontes snuck up behind Dr.

Boules in the operating room, “leaned the front of his body into her backside, put his

cheek against her cheek, [] whispered into her ear about how quiet the operating

room was,” and asked her on a date. (Id. ¶ 110.)


                                           4
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 5 of 30




       In addition to the unwanted touching, Dr. Fontes failed to discipline a male

surgeon at the hospital who told a third male colleague of Dr. Boules to “get your bitch

under control, she’s a cunt.” (Id. ¶ 111.) Despite others witnessing the behavior and

Dr. Boules reporting the male surgeon’s actions, when Dr. Boules spoke to Dr. Hines,

Dr. Hines “referred to the male surgeon, in sum and substance, as a ‘bad boy, [] that

‘everyone knows [is] crazy’ and instructed Dr. Boules to not ‘let it get to you.’” (Id.)

When Dr. Boules reached out to Dr. Friedman, Chief Medical Experience Officer at

YNNH, about the harassment, she did not receive a response. As result of Dr. Fontes’s

actions, Dr. Boules reports “feeling demeaned, traumatized, and afraid to be left alone

with Dr. Fontes.” (Id. ¶ 113.)

       iv.    Dr. Elizabeth Reinhart – Anesthesiology Resident at Yale and YNNH

       Dr. Reinhart alleges that Dr. Fontes’s harassment of her began in May 2019

when, at the end of a professional dinner with pharmaceutical representatives, Dr.

Fontes “attempted to unwantedly kiss her on the lips” and then, after she avoided his

advance by turning her face, followed her out of the restaurant and insisted on driving

her home. (Id. ¶ 197-98.) The following month at a graduation ceremony, Dr. Fontes

asked if she was going out later and tried to entice her by saying, “I have misbehaved

in the past at Barcelona after graduation, so what happens there stays there.” (Id. ¶

201.) He later “wrapped his arm around and hugged her by the waist” and told her

that he would see her at the bar later. (Id. ¶ 203.) Dr. Reinhart was so shaken up by

the encounter that she spent the night at another physician’s home, who then

reported the incident to the Residency Coordinator. A few weeks later, Dr. Fontes

came up behind Dr. Reinhart and began to unwantedly massage her shoulders. Dr.

Reinhart reported his advances to the Residency Program Director and Assistant

Clinical Director, received no follow up, and instead was informed by department-




                                           5
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 6 of 30




wide email that Dr. Fontes would be appointed as the Vice Chair of Diversity, Equity,

and Inclusion of the Department.

       In response to Dr. Fontes’s appointment, Dr. Reinhart, along with Dr. Castro,

complained to the Yale University Graduate Medical Education Department, which

assigned their complaints to Dr. Rosemarie Fisher, Director of Resident/Fellow Well-

Being within the Office of the Provost at Yale. They also spoke with Attorney Aley

Menon, the Secretary of the University-Wide Committee on Sexual Harassment, who

instructed them to contact Dr. Friedman, in addition to pursuing their complaints

within Yale. Dr. Friedman offered to work with Yale to address the complaints, but

informed Dr. Reinhart and Dr. Castro that the claims of physical sexual harassment

and assault were outside the scope of YNNH’s established mechanism for dealing with

complaints. In response to Dr. Reinhart’s complaints, at a conference in October 2019,

Dr. Fontes linked his arm with Dr. Reinhart and asked her where her “partner in

crime” was, referring to Dr. Eltorai, who had also made formal complaints. (Id. ¶ 215.)

As a result of Dr. Fontes’s actions and the lack of response from Yale and YNNH, Dr.

Reinhart reports “feeling offended and traumatized” and fearful of being alone with

Dr. Fontes. (Id. ¶ 218.)

       v.     Dr. Mia Castro – Pediatric Anesthesiology Resident and Fellow at Yale
              and YNNH

       Dr. Castro describes how Dr. Fontes repeatedly came up behind her and

“unwantedly put his arms on and/or around her shoulders and waist” in the

operating room throughout the summer and fall of 2018. (Id. ¶ 115.) In one specific

incident in mid-August 2018, Dr. Fontes placed his hand on her shoulder and “came

up behind her and put his arm around her waist as he p[ee]ked over” her shoulder.

(Id. ¶ 117.) When she rebuffed his advances, Dr. Fontes retaliated against her by

“yell[ing] at [her] and command[ing] Dr. Castro to degradingly pick up a syringe cap

that had fallen on the ground rather than tend to a patient who was severely
                                          6
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 7 of 30




hypotensive.” (Id. ¶ 120.) After this episode, Dr. Castro submitted an anonymous

evaluation complaining about Dr. Fontes’s conduct in the operating room.

       In July and August 2019, Dr. Fontes retaliated against her for submitting the

evaluation by declining to permit Dr. Castro to go on a mission trip to Peru unless she

used her vacation time. Even after the American Board of Anesthesiology agreed to

approve and accredit the trip upon receipt of the relevant application, Dr. Fontes

refused to support Dr. Castro’s application. He “derisively winked at her” on August

31, 2020 as a form of intimidation and hostility. (Id. ¶ 127.) Dr. Castro went on the

trip but is uncertain if she will receive credits for it without Dr. Fontes’s support. Dr.

Castro reports “feeling belittled and traumatized, afraid to be left alone with [Dr.

Fontes,] unable to, at times, focus on work,” and avoiding educational opportunities

where she knows he will be present. (Id. ¶ 128.)

       vi.     Dr. Ashley Eltorai - Attending Physician at YNNH and Assistant Professor
               at Yale

       Dr. Eltorai describes how, in September 2018, she informed Dr. Fontes of her

pregnancy, and he made an inappropriate comment about her “flat stomach” and

refused to facilitate her research, writing to her in October 2018 that it “[d]oesn’t look

like you’ll get any patients and with your leave coming up this spring – I don’t see this

project getting started let alone completed.” (Id. ¶ 135.) Dr. Eltorai reported his

comment to Dr. Hines on October 25, but was told that he was “just being a boy.” (Id.

¶ 136.) Although Dr. Eltorai was assured by the Department of Anesthesiology,

through email correspondence that included Dr. Fontes, that she would meet the

requirements necessary to receive her full annual salary despite her maternity leave,

Dr. Fontes told her that she would not meet her requirements or receive her full

salary. Dr. Eltorai complained to the Faculty Affairs department that she felt she was

being punished for taking maternity leave.


                                            7
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 8 of 30




       In response to her report, Dr. Eltorai recalls that she was called into a meeting

with Dr. Fontes and the director of the Intensive Care Unit (ICU) to discuss her

performance in the ICU. Despite only working three days in the unit over the past

several months, Dr. Fontes and the ICU Director gave her “vague criticisms about her

performance, referencing outdated performance evaluations, and told her that nurses

and mid-level practitioners had complained about her.” (Id. ¶ 144.) When Dr. Eltorai

asked for more details, none were provided. When she offered to speak to the nurses

directly to understand their concerns, she was told to “wait a few days because we

want to speak with them first.” (Id. ¶ 145.) Upon speaking with the practitioners, Dr.

Eltorai recalls that they appeared confused and did not communicate any concerns

about her performance.

       After returning from maternity leave, Dr. Eltorai attended a graduation dinner

for anesthesiology fellows where Dr. Fontes made multiple comments about her body

and marital status, and tried to spoon-feed her from across the table. Dr. Fontes also

admitted that he had stymied her research efforts and offered to help more in the

future. When Dr. Eltorai went to his office to discuss the project, Dr. Fontes pulled his

chair around the desk to sit right next to her while they talked and then gave her a full

body hug during which he “pressed his pelvis against her pelvis” as she tried to leave.

(Id. ¶ 160.) After the office incident, he unwantedly massaged her shoulders and

touched her unwantedly and in a flirtatious manner while she was speaking with a

patient’s family.

       In August 2019, Dr. Eltorai, reported Dr. Fontes’s behavior to Attorney Menon

with the Yale Committee on Sexual Misconduct. A week after making the report, on

August 15th, she was again asked to meet with Dr. Fontes and the ICU Director to

discuss a performance issue that had purportedly occurred in the ICU in April 2019,

before she went on maternity leave. She was told that the case had been flagged by


                                           8
       Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 9 of 30




the YNNH peer review committee and that an investigation would be conducted that

could result in discipline. However, when she asked for documentation about the

investigation, she was told that there was none. When Dr. Eltorai asked member of

YNNH if that was typical, she was told that it was “absolutely not the way clinical

investigations are handled at our institution” and that it “sounds suspicious.” (Id. ¶

150.) She was then informed that she would no longer be permitted to work in the

ICU.

         After Dr. Eltorai filed this lawsuit in March 2020, she faced further retaliation.

She had been permitted back into the ICU to work during the COVID-19 pandemic.

However, on April 14, 2020, she received a call from the ICU leadership team

chastising her for blocking a transfer patient, even though the refusal had happened

during another physician’s shift. On May 17, 2020, she was told that she could no

longer volunteer for the virtual Tele-ICU that the Department of Medicine was hosting

unless she received approval from Dr. Hines, even though Dr. Hines had already

informed the faculty that they were permitted to engage in COVID-related volunteer

work, so long as it was on their own time. When Dr. Eltorai, upon request of the Yale

Department of Medicine, asked Dr. Hines if she could pick up some volunteer shifts in

June, Dr. Hines denied her request.

         vii.   Procedural Background

         Plaintiffs filed their initial complaint on March 12, 2020, (Complaint [Doc. 1]),

at which time Plaintiffs were still awaiting the jurisdiction release of their Title VII

and CFEPA claims from the Equal Employment Opportunity Commission (EEOC) and

the Connecticut Commission on Human Rights and Opportunities (CHRO). Plaintiffs

filed their amended complaint, including the released Title VII claims, on May 29,

2020, (Amended Compl. [Doc. # 44] at 4-5), and filed their second amended

complaint, including the CFEPA claims, on January 4, 2021, (SAC). Defendants Dr.


                                             9
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 10 of 30




Fontes, YNNH, and Yale filed their Motions to Dismiss on June 17, 18, and 19,

respectively, and Oral Argument was held, via video conference, on December 1,

2020.

         Defendant YNNH argues that Plaintiffs’ Title IX claims fail because:

         (1) Title IX does not apply to YNHH, an entity not principally engaged in the
         business of education,
         (2) Plaintiffs Boules’s, Eltorai’s and Olivers’ relationships to an educational
         program or activity are too attenuated to entitle them to Title IX coverage,
         (3) Title IX does not provide a private remedy for employment discrimination
         based on sex,
         (4) Plaintiffs have not established that YNHH had actual notice of the alleged
         wrongdoing, and
         (5) Plaintiffs Eltorai and Castro did not allege that they engaged in either a
         protected activity, or suffered an adverse employment action, both of which
         are necessary to sustain retaliation claims.

(YNNH’s Mot. at 1-2.) YNNH further seeks dismissal of the Title VII claims because (6)

Plaintiffs Eltorai and Castro fail to plead engagement in protected activities or

adverse actions for their retaliation claims under Title VII and (7) Plaintiff Eltorai’s

failure to plead an adverse action similarly dooms her pregnancy discrimination

claim. (Id.)

         Yale’s motion for dismissal similarly claims that Title IX does not provide a

private remedy for employment discrimination and maintains that Drs. Jodi-Ann and

Lori-Ann Oliver do not allege severe or pervasive harassment under Titles VII or IX,

that Drs. Castro, Boules, Lori-Ann Oliver, and Jodi-Ann Oliver failed to establish that

Yale had “actual notice” of the alleged wrongdoing, and that Drs. Eltorai and Castro

have not alleged an adverse employment action under either Title VII or Title IX.

(Yale’s Mot. at 1-2.)

   II.      Discussion

         The Court begins by addressing YNNH’s claim that, even as a teaching hospital

receiving federal funds, it is not subject to Title IX, and that the statute provides no


                                           10
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 11 of 30




private right of action for employees of educational programs to bring sex-based

discrimination claims. The Court will then address the claimed factual insufficiencies

regarding notice, nature of the harassment, and non-existence of an adverse action.

       a. YNNH May Be Subject to Title IX

       Title IX prohibits sex-based discrimination in “any educational program or

activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a). Focusing on

“educational program or activity,” federal appellate courts apply a series of factors to

determine the educational nature of the program or activity: the structure of the

program, including the involvement of instructors and inclusion of examinations or

formal evaluations; whether tuition is required; the benefits conferred through the

program, such as degrees, diplomas, or other certifications; the “primary purpose” of

the program; and whether regulators accrediting the institution “hold it out as

educational in nature.” Doe v. Mercy Catholic Medical Center, 850 F.3d 545, 556 (3d

Cir. 2017) (a teaching hospital directly affiliated with a university and “operati[ng] an

ACGME-accredited residency program” is subject to Title IX because “its mission, at

least in part, [is] educational”); see also Robideaux v. North Dakota Dep’t of Corr. and

Rehab, 570 F.3d 966, 978 (8th Cir. 2009) (holding that Title IX did not apply to the on-

the-job-training offered at a prison because “the primary purpose [] is to provide

employment, not educational opportunities”); O’Connor v. Davis, 126 F.3d 112, 118-

19 (2d Cir. 1997) (finding Title IX inapplicable to a hospital where the relationship

between the medical center and the school was too attenuated).

       YNNH asserts that, even if “an academic medical center [is] affiliated with a

postsecondary institution or [] considered part of the same entity as the

postsecondary institution,” recent amendments to Title IX regulations “clarif[y] that

‘academic medical centers are not postsecondary institutions.’”(YNNH’s Mem. in

Supp. of Mot. to Dismiss [Doc. # 52] at 8-9 (citing Proposed Dep’t of Ed. Reg. § 106.3,


                                           11
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 12 of 30




85 Fed. Reg. 30026, 30447-48, Q&A § 106.45(b) (May 19, 2020) (emphasis added).)

Plaintiffs respond by quoting the Third Circuit that the “Supreme Court has twice

instructed us [] to give Title IX the scope its origins dictate [by] accord[ing] it a sweep

as broad as its language,” Mercy, 850 F.3d at 555, and argue that the plain language of

Title IX necessarily extends to a teaching hospital because it is an educational

program or activity, (Pls.’ Omnibus Opp. at 23).

       The Court, heeding the Supreme Court’s instruction to afford Title IX a broad

scope and construing the pleadings in favor of the Plaintiffs, rejects the significance

that YNNH attributes to the agency language that academic medical centers are not

postsecondary institutions because it ignores the clear comment given by the

Department of Education that “Congress did not exempt academic medical centers

that receive Federal financial assistance from Title IX,” and that “[w]hether these final

[educational] regulations apply to a person, including a medical resident, requires a

factual determination” like that utilized in Mercy and O’Connor. § 106.3, 85 Fed. Reg.

at 30447 (emphasis added). For example, in marked contrast to this case, the

O’Connor court found that the medical institution at issue was not subject to Title IX

specifically because “[t]he environment [] is not [] analogous to a teaching hospital's

‘mixed employment-training context” such as is alleged to exist at YNNH. O’Connor,

126 F.3d at 118.

       Here, Plaintiffs allege the following relationship between YNNH and Yale:

       31. Yale University is an academic university and educational institution that
       receives financial assistance from the Federal government. Yale University
       operates a School of Medicine, and works in conjunction with YNHH to operate
       a medical residency and fellowship program, the mission and purpose of
       which is educational. . . .

       33. Yale New Haven Hospital, Inc. is a teaching hospital . . . and works in
       conjunction with Yale University to operate a medical residency and
       subspecialty fellow program, the mission and purpose of which is educational.
       On its website, YNHH states that it is the “primary teaching hospital of Yale
       School of Medicine.” YNHH’s medical residency program is affiliated with Yale
                                            12
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 13 of 30




       University’s School of Medicine. Residents and subspecialty fellows such as
       Dr. Reinhart and Dr. Castro sign “agreements of appointment” with YNHH
       which state, inter alia, that YNHH “shall . . . provide such other support as shall
       be necessary to ensure a safe and appropriate work and educational
       environment,” and that “[t]he institution does not tolerate sexual or other
       forms of harassment.” These agreements also acknowledge that residents and
       fellows are subject to both YNHH and Yale University policies and procedures
       affecting their employment. . . .

       40. The medical residency and fellowship program operated at YNHH inures
       benefit to Yale University, and Yale University’s affiliation to YNHH’s medical
       residency inures benefit to YNHH. YNHH and the University share staff,
       funding and other support. Residents and fellows at YNHH provide valuable
       medical services to the residency and fellowship program in exchange for
       remuneration and educational training as to the knowledge and techniques
       that are applicable to the medical specialty in which the resident physician or
       fellow seeks certification. YNHH’s medical residency and fellowship program
       requires its residents and fellows, including Dr. Reinhart and Dr. Castro, to
       train under Yale University faculty members and physicians, attend lectures
       conducted by Yale University faculty and staff, conduct research and/or draft
       scholarly papers with and/or under the supervision of Yale University faculty
       and staff, study medical and scholarly literature, make case presentations to
       Yale University faculty and staff, attend case presentations by Yale University
       faculty and staff and take annual examinations. YNHH’s residency and
       fellowship program prepares its residents and fellows to sit for examinations
       for board certification in the area of medical specialty which is the focus of the
       program.

(SAC ¶¶ 31, 33, 40.) Applying the Mercy-O’Connor factors, Yale and YNNH have a

contractual arrangement formally integrating the hospital with the university to

share both staff and resources; instructors at the hospital are employed by both the

university and the hospital; YNNH receives federal funding because of its status as a

teaching hospital; and participation in the residency program prepares residents and

fellows to sit for the examinations necessary for board certification. Further, YNNH’s

website states that it is the “primary teaching hospital of Yale School of Medicine,”

thereby affiliating itself with the university and holding itself out as an educational

institution. Id. Thus, Plaintiffs have satisfactorily pled facts to demonstrate that YNNH,


                                           13
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 14 of 30




as a teaching hospital receiving federal funds for its residency program, is subject to

the requirements of Title IX.

       b. Employees of Educational Institutions May Bring Suit for Sex-based
          Discrimination Under Both Titles VII and IX

       Defendants Yale and YNNH claim that Title IX does not provide a private right

of action for employment discrimination based on sex. (Yale’s Mem. in Supp. of Mot.

to Dismiss [Doc. # 53-1] at 2; YNNH’s Mem. at 12.) Plaintiffs point to “the majority of

Circuit Courts (i.e., the First, Third, Fourth, Sixth, and Tenth Circuits) that [] have held

that Title IX is not preempted by Title VII” and predict that the Second Circuit could

soon join them. See Mercy, 850 F.3d at 560 (“Title VII’s concurrent applicability does

not bar Doe’s private causes of action for retaliation and quid pro quo harassment

under Title IX”); Lipsett, 864 F.2d at 896 (permitting claims against a teaching hospital

to proceed under both Titles IX and VII); Preston v. Com. of Va. ex rel. New River Com.

Coll., 31 F.3d 203, 206 (4th Cir. 1994) (holding that Title IX’s private cause of action

“extends to employment discrimination on the basis of gender by educational

institutions receiving federal funds”); Hiatt v. Colorado Seminary, 858 F.3d 1307, 1315

(10th Cir. 2017) (allowing both Title VII and Title IX claims to proceed in the same

suit because Title IX “includes a prohibition on employment discrimination in

federally funded educational programs”); Ivan v. Kent State Univ., No. 94 Civ. 4090,

1996 WL 422496, at *2 (6th Cir. July 26, 1996) (applying the McDonnell-Douglas

framework for employment discrimination to a claim of employment discrimination

made under Title IX); but see Lakoski v. James, 66 F.3d 751, 758 (5th Cir. 1995) (“we

hold that individuals seeking money damages for employment discrimination on the

basis of sex in federally funded educational institutions may not assert Title IX”);
                                            14
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 15 of 30




Waid v. Merrill Area Pub. Sch., 91 F.3d 857, 861 (7th Cir. 1996) (holding that Congress

intended Title VII to be the exclusive remedy for sex-based employment

discrimination).

       While the Supreme Court has yet to directly decide the issue, it did permit a

basketball coach to bring a Title IX claim of discrimination against the school district

that employed him, which he alleged fired him for raising concerns about funding

disparities among gendered programs. Jackson v. Birmingham Bd. of Educ., 544 U.S.

165, 173 (2005). The Supreme Court relied on its prior decisions in Cannon v. Univ. of

Chicago, holding that a private right of action is “fully consistent with—and in some

cases even necessary to—the orderly enforcement of [Title IX],” 441 U.S. 677, 705–

06 (1979), and North Haven Bd. of Educ. v. Bell, “conclu[ding] that employment

discrimination comes within the prohibition of Title IX,” 456 U.S. 512, 530 (1982), to

conclude that the basketball coach, despite not being a victim of sex discrimination

himself, could still bring suit under Title IX because the disparities that he reported,

and was fired for, were covered under that statute. Thus, while Jackson did not

explicitly address the relationship between Title IX and Title VII, it unequivocally

permitted an employee to bring suit under Title IX against his employer for

discrimination that directly affected his employment. Relying on the Supreme Court’s

implicit recognition that employment discrimination suits are cognizable under Title

IX, the Third Circuit, the only Circuit to address the issue post-Jackson, concluded that




                                           15
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 16 of 30




Title IX encompasses a private right of action for employees seeking redress for sex-

based employment discrimination.2 Mercy, 850 F.3d at 560.

       The Second Circuit has yet to rule on the matter, see Summa v. Hofstra Univ.,

708 F.3d 115, 131 (2d Cir. 2013) (“we [] do not address the [] issue of whether there

is a private right of action for employment discrimination under Title IX”), and there

exists a split within the District of Connecticut as well. Compare Doe v. Cent.

Connecticut State Univ., No. 3:19-CV-418 (MPS), 2020 WL 1169296, at *7 (D. Conn.

Mar. 11, 2020) (adopting the reasoning of Mercy to hold that Title IX employment

claims are not foreclosed by Title VII) with Othon v. Wesleyan Univ., No. 3:18-CV-

00958 (KAD), 2020 WL 1492864, at *11 (D. Conn. Mar. 27, 2020) (finding that the

legislative history of the 1972 and Educational Amendments “reflect Congress's

selection of Title VII as the [sole] available private remedy for claims of employment

discrimination”); see also Piscitelli v. Univ. of Saint Joseph, 3:19-CV-01589, 2020 WL

3316413 (KAD), at *1 (D. Conn. June 18, 2020) (adopting the reasoning of Othon);

Uyar v. Seli, No. 3:16-CV-186, 2017 WL 886934 (VLB), at *6 (D. Conn. Mar. 6, 2017)

(decided before Mercy, holding that “Title VII is Plaintiff's exclusive remedy” for

employment discrimination, without discussion of Jackson); Urie v. Yale Univ., 331 F.

Supp. 2d 94 (RNC), 97–98 (D. Conn. 2004) (pre-Jackson denial of a Title IX claim for

employment discrimination). With no controlling precedent in this Circuit, this issue

is ripe for judicial review.




2Compare with the pre-Jackson contrary holdings of the Fifth and Seventh Circuits,
Lakoski, 66 F.3d 751 and Waid, 91 F.3d 857, decided a decade before Jackson.
                                         16
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 17 of 30




       At heart, Title IX’s private right of action is an enforcement tool used to hold

educational institutions accountable for their actions. See Cannon, 441 U.S. at 706–08

(“[T]he individual remedy will provide effective assistance to achieving the statutory

purposes [of Title IX].”). The educational nature of the employer, not the position of

the litigant, determines its applicability, see O'Connor, 126 F.3d at 116–17 (2d Cir.

1997); North Haven, 456 U.S. at 530-31. While Title IX’s private right of action is

argued to be duplicative of Title VII, the enforcement mechanisms of each statute

apply to different categories of employers and serve independent ends: Title VII

provides redress to individual employees for the discriminatory actions of their

employers, while Title IX encompasses both individual redress and systemwide

compliance by recipients of federal funds.3 See Gebser v. Lago Vista Indep. Sch. Dist.,

524 U.S. 274, 287 (1998) (“[W]hereas Title VII aims centrally to compensate victims

of discrimination, Title IX focuses more on ‘protecting’ individuals from

discriminatory practices carried out by recipients of federal funds.”); Jackson, 544 U.S.

at 175, 180 (“Title VII is a vastly different statute from Title IX” in part because

“Congress enacted Title IX not only to prevent the use of federal dollars to support

discriminatory practices, but also to provide individual citizens effective protection

against those practices.”) (internal quotations omitted). Even if the enforcement

mechanisms may function similarly for litigants, the prospective impacts of each

statute on the country’s employment and educational sectors are distinct, and neither




3See also U.S. Dep't of Justice, Title IX Legal Manual IV.B.2 (captured February 13,
2018) (“Title IX and Title VII are separate enforcement mechanisms. Individuals can
use both statutes to attack the same violations.”).
                                           17
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 18 of 30




statute’s power should be limited by restricting the legal devices used to realize those

goals.4

          The Supreme Court has consistently held that Congress intended Title IX to be

interpreted broadly and limiting its scope would be at odds with that directive. See

Jackson, 544 U.S. at 175; North Haven, 456 U.S. at 521. Moreover, because the two

Titles derive from two distinct sources of Congressional authority—Title VII was

“enacted pursuant to the commerce power to regulate purely private

decisionmaking,” United Steelworkers of Am., AFL-CIO-CLC v. Weber, 443 U.S. 193, 207

n.6 (1979), and Title IX was passed under the Spending Power, conditioning the use

of federal funds on “contractual” terms, Jackson, 544 U.S. at 181—they are not

inherently incompatible. See § 106.3, 85 Fed. Reg. at 30441. Thus, this Court construes

Title IX with the breadth intended by Congress and recognized by the Supreme Court,

concluding that employees of educational programs may bring suit against their

federally-funded employers for sex-based discrimination, including retaliation, even

if they could also seek remedy by suit under Title VII.

          c. Claimed Factual Insufficiency

          At the motion to dismiss stage, all factual allegations made by Plaintiffs are to

be taken as true and Plaintiffs must “plead[] factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While Plaintiffs must rely on more



4As the Supreme Court has observed, “Congress has provided a variety of remedies,
at times overlapping, to eradicate employment discrimination,” North Haven, 456
U.S. at 535, and it is up to Congress, not the courts, to make any corrective change
deemed appropriate, id. at 535 n.26.
                                             18
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 19 of 30




than “mere conclusory statements,” “at the initial stage of a litigation, the plaintiff's

burden is ‘minimal’—he need only plausibly allege facts that provide ‘at least minimal

support for [his] proposition.’” Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72,

86–87 (2d Cir. 2015) (quoting Littlejohn v. City of New York, 795 F.3d 297, 311 (2d

Cir. 2015)) (denying the employer’s motion to dismiss plaintiff’s Title VII claims). “On

a motion to dismiss, the question is not whether a plaintiff is likely to prevail, but

whether the well-pleaded factual allegations plausibly give rise to an inference of

unlawful discrimination.” Id. at 87. Defendants Yale and YNNH further argue that

Plaintiffs claims should be dismissed because they failed to sufficiently plead:

        1. that YNNH or Yale had notice of the allegedly discriminatory behavior, as
           required under Title IX;
        2. for the purposes of their retaliation claims, that Drs. Eltorai and Castro
           engaged in protected activities or suffered adverse actions under Titles VII
           or IX;
        3. that Dr. Eltorai suffered an adverse action because of her pregnancy;
        4. that Drs. Boules, Eltorai and Olivers were sufficiently integrated within the
           educational aspect of the residency program to receive protection from
           Title IX.

(Yale’s Mot. at 2; YNNH’s Mot. at 2.) Yale also argues that Plaintiffs’ claimed incidents

of sexual harassment occurring within the administrative filing time limit of Title VII

were insufficient to constitute severe and pervasive harassment. (Yale’s Mem. at 12-

22.))

        i.     Plaintiffs have plausibly alleged that they suffered from severe and
               pervasive harassment

                      A. Plaintiffs timely filed their claims with the EEOC

        As an administrative prerequisite to filing suit, a “complainant must file with

the EEOC within 180 days after the alleged discriminatory act occurred; [or] if he has

already filed the charge with a state or local agency [], he must file his EEOC charge
                                           19
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 20 of 30




within 300 days of the alleged discriminatory act.” Blackwell v. City of Bridgeport, 238

F. Supp. 3d 296, 306 (D. Conn. 2017); see also 42 U.S.C. § 2000e-5(e)(1). This

requirement is not a jurisdictional prerequisite and therefore is “subject to waiver,

estoppel, and equitable tolling.” Francis v. City of New York, 235 F.3d 763, 767 (2d Cir.

2000).

         Defendant Yale, applying the 300-day filing deadline, acknowledges that

Plaintiffs Boules, Eltorai, Olivers, and Reinhart each alleged at least one

discriminatory event within the 300-day time period prior to December 4, 2019,

when Plaintiffs Boules, Eltorai, and Reinhart filed with the EEOC, or December 5,

when Plaintiffs Olivers filed their EEOC complaint, but argues that a single incident is

insufficient to allege a hostile work environment. (Yale’s Mem. at 12.) Because “in the

case of a hostile work environment claim, the statute of limitations requires that only

one sexually harassing act demonstrating the challenged work environment occur

within 300 days of filing,” Petrosino v. Bell Atl., 385 F.3d 210, 220 (2d Cir. 2004),

Boules’s, Eltorai’s, Olivers’, and Reinhart’s complaints were timely brought before the

EEOC and will not be dismissed on those grounds.

         Dr. Castro’s circumstances are more complicated. The incident of physical

harassment occurred in August of 2018, far outside the 300-day limitation. (See SAC

¶¶ 115-120.) However, Dr. Castro timely alleges that, on August 31, 2019, Dr. Fontes

“derisively winked” at her, making Dr. Castro feel afraid and disgusted. (Id. ¶ 127.)

While this sexualized gesture standing alone would not constitute actionable sexual

harassment, in the context of Dr. Fontes’s pattern of sexually harassing conduct

unremedied by Defendants, it plausibly represents an intentional continuation of Dr.


                                           20
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 21 of 30




Fontes’s long-standing behavior that contributed to the hostile environment that Dr.

Castro was subjected to, beginning with Dr. Fontes’s touching in August of 2018. 5 (See

SAC ¶ 237.) Therefore, examining “the totality of the circumstances” of Dr. Castro’s

hostile work environment claims, including management’s “failure to investigate or

denounce” the harassment, see Blackwell, 238 F. Supp. 3d at *309, the Court concludes

that Dr. Castro has pled sufficient facts to plausibly link the timely derisive wink as a

gesture which was a part of, or contributed to, the hostile work environment that Dr.

Castro experienced well into 2019. Her claim will not be dismissed on timeliness

grounds.

                      B. Plaintiffs have alleged sufficient facts to plausibly claim that
                         they were subjected to a hostile environment under Titles VII
                         and IX

       To succeed on a hostile environment claim under either Title VII or Title IX,

Plaintiffs “must show that [they] subjectively perceived the environment to be hostile

or abusive and that the environment objectively was hostile or abusive.” Papelino v.

Albany Coll. of Pharmacy of Union Univ., 633 F.3d 81, 89 (2d Cir. 2011) (applying the

Title VII sex discrimination framework to Title IX). While Plaintiffs will ultimately

need to demonstrate they experienced severe or pervasive harassment,6 at this early


5 See Wei Fu v. ISO Innovative Analytics, No. 3:12-CV-01444 (JCH), 2014 WL
1289235, at *17 (D. Conn. Mar. 31, 2014) (granting summary judgment for the
employer because a wink and smile during a business meeting, even when viewed in
conjunction with a series of flirtatious emails, a number of invitations to
unnecessary business trips, and sexual comments, did not create an objectively
hostile environment).
6 Although individual incidents typically do not rise to the level of severe and

pervasive, “even a single act can meet the threshold if, by itself, it can and does work
a transformation of the plaintiff's workplace.” Rogers v. City of New Britain, 189 F.
Supp. 3d 345, 354 (D. Conn. 2016) (quoting Alfano v. Costello, 294 F.3d 365, 373-74
(2d Cir. 2002)); see also McNeil v. Yale Univ., 436 F. Supp. 3d 489, 516 (D. Conn.
                                           21
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 22 of 30




stage, “a plaintiff need only plead facts sufficient to support the conclusion that she

was faced with harassment of such quality or quantity that a reasonable employee

would find the conditions of her employment altered for the worse,” and that she

subjectively perceived the environment to be hostile. Patane v. Clark, 508 F.3d 106,

113 (2d Cir. 2007); see also Terry v. Ashcroft, 336 F.3d 128, 148 (2d Cir. 2003)

(vacating a district court’s grant of summary judgment in favor of the employer

because “the standard for establishing a hostile work environment is high, [but] we

have repeatedly cautioned against setting the bar too high”). Given the fact-specific

nature of a hostile environment claim, evaluation of Plaintiffs’ claims is best able to

be made at the trial or summary judgment stage. Hayut v. State Univ. of New York, 352

F.3d 733, 745 (2d Cir. 2003); see also McNeil v. Yale Univ., 436 F. Supp. 3d at 516

(“Second Circuit decisions probative of viable Title IX claims . . . have been resolved

at the summary judgment stage, at the earliest.”). As all Plaintiffs have alleged that

their employment was altered for the worse by Dr. Fontes’s harassment, namely his

forcible touching and kissing of Drs. Boules, Jodi-Ann Oliver, Lori-Ann Oliver, and

Reinhart, (SAC ¶¶ 103, 105, 107-10, 173, 181, 184, 186-88, 195-97, 203, 206), and

forcible touching of Drs. Castro and Eltorai, (id. ¶¶ 117, 154, 157, 159-62), and all

alleged that they subjectively suffered from their experience, (see id. ¶¶ 113, 129, 160,

162-63, 192, 218), Defendant’s contention of insufficient factual pleading fails.


2020) (denying defendant’s motion to dismiss because even a single incident of
harassment could plausibly support university liability with a more developed
factual record during discovery); Redd v. New York Div. of Parole, 678 F.3d 166, 176
(2d Cir. 2012) (Under Title VII, “even a single episode of harassment can establish a
hostile work environment if the incident is sufficiently ‘severe.’”). Thus, Yale’s
assertion that a single incident of harassment is insufficient to constitute severe or
pervasive overreaches.
                                           22
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 23 of 30




              ii.     Yale and YNNH may have had “actual notice” of the Title IX
                      violations

       In addition to alleging a hostile environment, Plaintiffs suing under Title IX

must also demonstrate that the educational program or activity was deliberately

indifferent to the alleged discrimination, meaning “that a school official with

authority to address the alleged discrimination and to institute corrective measures

had actual knowledge of the discrimination and failed to adequately respond.” McNeil,

436 F. Supp. 3d at 513 (quoting Papelino, 633 F.3d at 89); see also Davis Next Friend

LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 644 (1999) (holding that

“recipients of federal funding may be liable for [] discrimination where the recipient

is deliberately indifferent to known acts of [] sexual harassment”).

       Defendant YNNH alleges that it did not have actual notice of the abusive

behavior of Dr. Fontes because Plaintiffs failed to properly notify anyone with

authority at the hospital about Dr. Fontes’s misconduct.7 (YNNH’s Mem. at 14.) YNNH

argues that Plaintiffs Boules and Lori-Ann Oliver failed to make any complaint and

that Plaintiffs Castro, Eltorai, Jodi-Ann Oliver, and Reinhart only informed Yale staff

and faculty members, not YNNH staff, about the alleged unlawful discrimination. (Id.

at 15-16.) Yale argues that Plaintiffs either failed to make a complaint or only

complained to a member of YNNH’s staff.8 (Yale’s Mem. at 22-24.)


7 As there is little doubt that the type of hostile environment claim pled by Plaintiffs
falls within the ambit of proscribed activities under Title IX, the Court assumes that
Defendants are arguing that, though aware generally that this type of sex
discrimination was prohibited, no one in the program was informed that
discrimination of this kind had actually occurred.
8 Yale also argues that the Title VII claim should be dismissed because Yale did not

have actual notice of the alleged harassment. However, Title VII does not have the
same notice requirement as Title IX. Under Title VII, “[a]n employer is subject to
                                           23
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 24 of 30




       Plaintiffs allege that they made complaints to individuals who are employed

by both Yale and YNNH and are persons of authority at both institutions. Plaintiffs

also point to YNNH’s employee handbook which “actually instructs its staff, including

its residents and fellows, to file complaints with Yale University officials when issues

concerning sexual harassment/misconduct ‘involving a University employee’ like

Fontes occur, and to ‘contact [YNHH’s] Human Resources Office’ only when ‘the

complaint involves another trainee or a hospital employee.’” (Pls.’ Opp. at 43 (quoting

Pls.’ Ex. A [Doc # 61-1] at 4).) Because there remains a factual dispute related to the

integration of the two institutions, Plaintiffs contend the motion should be denied.

       Each Plaintiff states that she informed at least one person in authority about

the discriminatory actions of Dr. Fontes and was either ignored or brushed off

because Dr. Fontes’s behavior towards female subordinates was an “open secret” at

Yale that was tolerated as “boys will be boys.” (Id. ¶¶ 107-08, 117, 159-60, 171-72,

174-75, 184, 199-201, 203-05, 208-09.) The apparently complex relationship

between Yale and YNNH, and Plaintiffs’ claim that the employee handbook instructs

fellows working at YNNH to report allegations of harassment through Yale, suggests

that both institutions could be at fault. Regardless, neither institution may escape

liability at this early stage by blaming the other, and dismissal will not be granted on

these grounds.




vicarious liability to a victimized employee for an actionable hostile environment
created by a supervisor with immediate (or successively higher) authority over the
employee.” Burlington Industries, Inc. v. Ellerth. 524 U.S. 742, 765 (1998). As Dr.
Fontes supervised all of the women physicians he allegedly harassed, no notice is
required for the Title VII claims, and dismissal will not be granted on these grounds.
                                          24
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 25 of 30




              iii.    Drs. Eltorai and Castro may have suffered an adverse employment
                      action sufficient to prove retaliation in violation of Titles VII and
                      IX

       Drs. Eltorai and Castro both claim retaliation by YNNH and Yale, because the

institutions “engag[ed] in conduct reasonably likely to dissuade and/or deter

Plaintiffs and others from engaging in protected acts,” in violation of Title VII, and

“fail[ed] to properly investigate their claims of discrimination and sexual assault in

retaliation of their protected activity and by instigating retaliatory investigation

practices,” in violation of Title IX. (SAC ¶¶ 243, 229.) Defendants’ Yale and YNNH

argue that both retaliation claims fail because neither doctor experienced an adverse

educational or employment action and, as YNNH argues, plaintiffs did not allege

engagement in a “protected activity” as required for liability under both Titles. (Yale’s

Mot. at 2; YNNH’s Mot. at 2.)

       Under Titles VII and IX, “a plaintiff claiming retaliation [] must [] establish a

prima facie case by showing: (1) protected activity by the plaintiff; (2) knowledge by

the defendant of the protected activity; (3) adverse [] action; and (4) a causal

connection between the protected activity and the adverse action.” Papelino, 633 F.3d

at 91; see also Vega, 801 F.3d at 90 (“[F]or a retaliation claim to survive a motion [] to

dismiss, the plaintiff must plausibly allege that: (1) defendants discriminated—or

took an adverse employment action—against him, (2) ‘because’ he has opposed any

unlawful employment practice.”). A “protected activity” “refers to action taken to

protest or oppose statutorily prohibited discrimination,” Siuzdak v. Sessions, 295 F.

Supp. 3d 77, 96 (D. Conn. 2018) (quoting Cruz v. Coach Stores, Inc., 202 F.3d 560, 566

(2d Cir. 2000)), and includes a wide range of activities, like reporting discrimination,


                                           25
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 26 of 30




testifying in a proceeding, or otherwise participating in an investigation about

discrimination, 42 U.S.C. § 2000e-3(a). In the context of a retaliation claim, an adverse

action may be “any action that ‘could well dissuade a reasonable worker from making

or supporting a charge of discrimination,’” and is not limited to those which materially

alter the employee’s position. Vega, 801 F.3d at 90 (quoting Burlington N. & Santa Fe

Ry. Co. v. White, 548 U.S. 53, 57 (2006)). Adverse actions include intentionally failing

to notify the individual of important workplace changes, id. at 91-92, negative

performance reviews, id., refusal to provide letters of recommendation or exclusion

from job fairs and other networking events, Novio v. New York Acad. of Art, 286 F.

Supp. 3d 566, 578-79 (S.D.N.Y. 2017); see also Doe v. Sarah Lawrence Coll., 453 F. Supp.

3d 653, 668 (S.D.N.Y. 2020). At the motion to dismiss stage, temporal proximity, often

no more than a few months, between the protected activity and the adverse action

may suffice for a prima facie showing of discrimination. Vega, 801 F.3d at 90; see also

Echevarria v. Utitec, Inc., No. 3:15-CV-1840 (VLB), 2017 WL 4316390, at *10 (D. Conn.

Sept. 28, 2017) (“The case law in the Second Circuit is unclear with regard to how

much time can pass between a protected action and the adverse employment action

before no causal connection can be inferred . . . [but t]he three to four month gap

present here is has been held sufficient to support an inference of causation.”)

       Both Drs. Castro and Eltorai state that they made formal complaints about Dr.

Fontes’s sexual harassment, thereby engaging in protected activity under Titles VII

and IX. (See SAC ¶¶ 121, 127, 147, 163, 165.) Dr. Eltorai claims that she was banned

from working in the ICU, without cause, shortly after she reported Dr. Fontes’s

harassment in August of 2019. (Id. ¶ 164.) She further alleges that Dr. Fontes’s


                                           26
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 27 of 30




retaliation increased after she filed this lawsuit, when she was reprimanded for

another doctor’s refusal of a transfer patient and was prohibited from volunteering

for Tele-ICU, in the midst of the pandemic, despite being requested by the Yale

Department of Medicine to cover the shifts. (Id. ¶¶ 165-68.) While the events of 2020

will need factual development to demonstrate their degree of adversity, removing Dr.

Eltorai from the ICU meets the threshold of plausibility required to permit Dr.

Eltorai’s retaliation claim to proceed to discovery.

       Dr. Castro claims that she reported Dr. Fontes’s inappropriate touching in mid-

August of 2018, (id. ¶¶ 117, 121), but his retaliatory acts against her occurred in July

of 2019 when he refused to credit her mission trip as educational and required her to

use vacation time, (id. ¶¶ 123-25, 127). While refusing to credit the trip, in some

circumstances, arguably could be an adverse action, the timing is far too attenuated

to plausibly claim that Dr. Fontes’s refusal was a direct result of Dr. Castro’s report,

and Plaintiff does not allege any other connection between the two events.9 Thus,

Defendant’s motion to dismiss Dr. Castro’s retaliation claim is granted.

              iv.     Dr. Eltorai has pled facts sufficient to create an inference of
                      discrimination for her pregnancy discrimination claim

       YNNH further argues that Dr. Eltorai’s Title VII pregnancy discrimination

claim should be dismissed because she failed to allege any adverse action. (YNNH’s

Mot. at 2.) Title VII, as amended by the Pregnancy Discrimination Act of 1978,

prohibits workplace discrimination “on the basis of pregnancy, childbirth, or related



9Dr. Castro’s claim regarding the derisive wink on August 31, 2019 may contribute
to her hostile work environment claim, but it does not support her retaliation claim
as the act could not be considered an adverse action.
                                          27
    Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 28 of 30




medical conditions.” 42 U.S.C. § 2000e–2(k); see also Young v. United Parcel Serv., Inc.,

135 S.Ct. 1338, 1344 (2015). At the motion to dismiss stage, a plaintiff must “allege

two elements: (1) the employer discriminated against [her] (2) because of [her] race,

color, religion, sex [including pregnancy], or national origin.” Vega, 801 F.3d at 85.

Recognizing the “elusive nature of intentional discrimination,” plaintiffs “may prove

discrimination indirectly either by meeting the requirements of McDonnell Douglas .

. . , or by otherwise creating a mosaic of intentional discrimination by identifying bits

and pieces of evidence that together give rise to an inference of discrimination.” Vega,

801 F.3d at 86, 87 (internal quotations omitted). At this early stage in litigation, the

plaintiffs’ burden is minimal, requiring that plaintiffs allege only “enough to nudge

their claims across the line from conceivable to plausible.” Id. at 87 (internal

quotations omitted).

       Dr. Eltorai claims that Dr. Fontes, shortly after learning about her pregnancy,

refused to assist her with scheduling her research, failed to notify her that she had

insufficient credits to qualify for her full annual salary, and suggested that she had

“performance issues” in the ICU. (See SAC ¶¶ 135, 137-139, 141-150). These adverse

actions, taken in quick succession after Dr. Eltorai informed Dr. Fontes about her

pregnancy, create an inference of discrimination substantial enough to survive a

motion to dismiss. See Lenzi v. Systemax, Inc., 944 F.3d 97, 108 (2d Cir. 2019) (holding

that the temporal proximity between when plaintiff disclosed her pregnancy and her

termination met plaintiff’s burden at the summary judgment stage). To determine the

significance of these adverse actions, their relationship to Dr. Fontes’s knowledge of




                                           28
     Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 29 of 30




Dr. Eltorai’s pregnancy requires a fully developed factual record, and dismissal is not

warranted at this stage.

              v.      The relationship between YNNH, Yale, and Plaintiffs Boules,
                      Eltorai, and Olivers is not too attenuated to preclude application
                      of Title IX to their claims against YNNH

       Defendant YNNH argues that “the relationships that the Attending Physician

Plaintiffs [Boules, Eltorai, and Olivers] have with YNHH are too attenuated to allow

them to sustain claims against YNHH under Title IX.” (YNNH’s Mem. at 11.) Plaintiffs

respond that the nature of the institution, not the role of the individuals, determines

the applicability of Title IX. The Third Circuit has held that residency programs are

often subject to Title IX because “[c]ourts have repeatedly recognized the educational

qualities of residency programs [], even where ultimately deeming residents

nonstudents. So too has Congress.” (Mercy, 850 F.3d at 557) (emphasis in original)

(internal citations omitted). As Plaintiffs allege that Boules, Eltorai, and Olivers were

not only employed by YNNH, but also faculty members of Yale and participants in the

residency program at YNNH, it is difficult to see how these three doctors’

relationships with YNNH, through its residency program, could be disentangled from

YNNH’s relationship with Yale at this early litigation stage. (See SAC ¶¶ 25, 27-29

(listing each attending physician as either an “assistant professor” or “assistant

professor of clinical anesthesiology” in the Department of Anesthesiology Yale and

attending physicians at YNNH).)10 Their relationships with the educational program


10None of the cases Defendant cites reflects the factual situation claimed by these
Plaintiffs in which the plaintiffs were both employed by the institution and directly
involved in its educational components. See Burgess v. Harris Beach PLLC, 346 F.
App'x 658, 661 (2d Cir. 2009) (granting a motion to dismiss against an attorney who
had sued a school district who then sued the district under Title IX for
                                           29
   Case 3:20-cv-00330-JBA Document 104 Filed 02/09/21 Page 30 of 30




of Yale, housed within YNNH, appear to be directly related to their employment at the

hospital, and Defendant’s motion for dismissal will not be granted on these grounds.

   III.      Conclusion

          Accordingly, Defendants’ Motions to Dismiss are DENIED as to all claims

except Dr. Castro’s claim of retaliation, which is GRANTED.



                                          IT IS SO ORDERED.

                                                      /s/
                                          Janet Bond Arterton, U.S.D.J.

                      Dated at New Haven, Connecticut this 9th day of February 2021.




discriminating against her, as the attorney, in the prior suit); Glaser v. Upright
Citizens Brigade, LLC, 377 F. Supp. 3d 387, 398 (S.D.N.Y. 2019) (granting a motion to
dismiss because plaintiff’s “time as a student at UCB ended years before Defendants'
allegedly discriminatory conduct”); Doe v. Univ. of Kentucky, 357 F. Supp. 3d 620,
634 (E.D. Ky. 2019), rev'd and remanded, 971 F.3d 553 (6th Cir. 2020) (“Plaintiff has
failed to show she was either a UK student or enrolled in a UK education program or
activity.”).
                                         30
